Title: William Jarvis to Thomas Jefferson, 4 August 1810
From: Jarvis, William
To: Jefferson, Thomas


          
            Respected sir
            Lisbon
          4 August 1810
          
            I have the honor to acquaint you that the Junta of Etremadura having lately determined on selling the several Cabannas of Merino sheep which they had confiscated; I was enabled to purchase out of them one thousand Paular & one thousand Aguirres
			 sheep.  The Paular’s were the Prince of Peace’s Cabanna, and are esteemed one of the finest Cabannas in Spain, in point of form, size, and fineness & weight of fleece.
			 The Aguirres are a much smaller breed, but are reputed not to
			 be
			 excelled in Spain for the fineness of their fleece. Some of each of those Cabannes I have shipped
			 on board the schooner Grey-hound—Captn Baxter, now bound to Richmond;—This has afforded me so handsome an opportunity of fulfilling a promise I formerly made to
			 you, that I could not forego the opportunity, and I have taken the liberty to desire the Collector of the District of Richmond to select a paular & an Aguirres ewe from the shipment and to hold them subject to your orders; which pair of ewes, I hope sir you will do me the favour to accept. I have directed the Collector to hold them subject to your instructions. 
			 
           The french have blockaded Almeida, have entered Penhel, where the British were a few days since, the English falling back on their positions & the head quarters are at Celorico. Considerable alarm begins now to be for the safety of the Country.
          A slight indisposition & press of business prevents my adding any thing more than the assurances of my great veneration & respect—and of my remaining
          
            sir Yr Mo: Obdt and very Hble servt
            Wm Jarvis
          
        